                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DERON MCCOY, JR.,

              Plaintiff,

              v.                                    CASE NO. 18-3077-SAC

DOUGLAS BURRIS, et al.,

              Defendants.

                              MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Although

Plaintiff is currently incarcerated at the El Dorado Correctional Facility in El Dorado, Kansas,

the claims giving rise to his Complaint occurred during his incarceration at the Hutchinson

Correctional Facility in Hutchinson, Kansas (“HCF”).

       In his original Complaint, Plaintiff alleges that while he was an inmate at HCF his

constitutional rights were violated when Defendants opened his legal mail outside of his

presence. Plaintiff alleges that his legal mail was opened outside of his presence on three

occasions. On April 7, 2017, UTS Drinkwater handed Plaintiff legal mail with a notation

“opened in error by storeroom.” When Plaintiff pointed out that his legal mail had been opened,

UTS Drinkwater stated that he would look into the situation to see what had happened and to

make sure it did not happen again. On April 10, 2017, UTS Drinkwater again delivered legal

mail to Plaintiff that had been opened outside of Plaintiff’s presence and was signed for by

Defendant Hamby.

       Plaintiff filed a grievance, and on April 20, 2017, received a response from Defendant

Nickels, the UTM of A-cellhouse at HCF, stating that the problem had been addressed.

Unsatisfied with this response, Plaintiff forwarded his grievance to the warden. The warden

                                               1
responded, stating that the “storeroom staff have been educated in the proper procedure in

handling legal material mistakenly delivered to their location. I am confident this has been

corrected and should not happen again.” Unsatisfied with this response, Plaintiff appealed his

grievance to the KDOC Secretary of Corrections on May 21, 2017. On May 30, 2017, the

Secretary of Corrections’ designee, Defendant Burris, responded stating that “the response

rendered to the inmate by staff at the facility is appropriate.” On July 17, 2017, UTS Drinkwater

again gave Plaintiff legal mail that had been opened and resealed, with a note stating that it was

“received from the storeroom already opened.”

       Plaintiff alleges that all three pieces of legal mail were marked “attorney client

communication” in quarter-inch letters, and that Defendants “intentionally, willfully, maliciously

and with reckless and callous indifference violated Plaintiff’s rights by opening and reading the

Plaintiff’s legal correspondence from Plaintiff’s attorney.” Plaintiff also alleges Defendants

Burris, Schnurr, Richard Roe Mailroom Supervisor, and John Doe Storeroom Supervisor, failed

to properly train and supervise Defendants Hamby, Zolam, Keen, Turner, John Doe Mailroom

Worker and John Doe Storeroom Worker in the proper handling of legal mail. Plaintiff also

claims that Defendants Burris, Schnurr, Nickels, Richard Roe Mailroom Supervisor, and John

Doe Storeroom Supervisor, failed to stop the other Defendants from opening and reading

Plaintiff’s properly-identified legal mail. Plaintiff also alleges that for the three instances when

his legal mail was opened, there was a delay of several days in receiving his legal mail because

Defendants were withholding his mail “in an effort to try and conceal the fact that the Plaintiff’s

legal mail had been opened and read outside of Plaintiff’s presence.”

       The Court entered a Memorandum and Order and Order to Show Cause (Doc. 5)

(“MOSC”) directing Plaintiff to show good cause why his Complaint should not be dismissed or



                                                 2
to file a proper amended complaint to cure the deficiencies set forth in the MOSC.              In the

MOSC, the Court noted that Plaintiff alleges that his legal mail was opened outside of his

presence on three occasions while he was incarcerated at HCF. According to the Kansas Adult

Supervised Population Electronic Repository (“KASPER”), Plaintiff was incarcerated at HCF

from approximately March 22, 2017, to January 29, 2018. Plaintiff does not allege that his legal

mail was improperly opened at HCF after the alleged incident on July 17, 2017. The Court

found that although Plaintiff makes a conclusory statement that Defendants acted “intentionally,

willfully, maliciously and with reckless and callous indifference,” a pro se litigant’s “conclusory

allegations without supporting factual averments are insufficient to state a claim upon which

relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). “[A] plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S.

at 555 (citations omitted). The complaint’s “factual allegations must be enough to raise a right to

relief above the speculative level” and “to state a claim to relief that is plausible on its face.” Id.

at 555, 570.

       The Tenth Circuit has held that where prison officials opened one piece of

constitutionally protected mail by accident, “[s]uch an isolated incident, without any evidence of

improper motive or resulting interference with [the inmate’s] right . . . of access to the courts,

does not give rise to a constitutional violation.” Florence v. Booker, 23 F. App’x 970, 972 (10th

Cir. 2001) (citing Smith v. Maschner, 899 F.2d 940, 944 (10th Cir. 1990)). Likewise, this Court

has held that where a plaintiff has alleged merely two isolated incidents in which jail officials

opened legal mail, plaintiff “must therefore show either an improper motivation by defendants or

denial of access to the courts.” Thompson v. Hooper, No. 05-3470-JWL, 2006 WL 1128692, at



                                                  3
*4 (D. Kan. April 25, 2006) (citing Florence, 23 F. App’x at 972); see also Bagguley v. Barr,

893 F. Supp. 967, 972 (D. Kan. 1995) (“[A]ssuming these three envelopes were opened in

violation of the applicable federal regulations, such conduct, under the circumstances of this

case, does not rise to the level of a constitutional violation.”); Williams v. Armstrong, No. 12-

3136-SAC, 2013 WL 812185, at *4 (D. Kan. March 5, 2013) (claim dismissed where prisoner’s

legal mail was opened on one or more occasions and was explained to him as an error); Elrod v.

Swanson, 478 F. Supp. 2d 1252, 1275 (D. Kan. 2007) (plaintiff could not show injury from

alleged opening of legal mail where plaintiff did not argue interference with communication with

counsel and did not show anything more than an inadvertent mistake by prison officials);

Rashaw-Bey v. Carrizales, No. 09-3075-JAR, 2010 WL 3613953, at *8 (D. Kan. Sept. 3, 2010)

(inadvertent opening of three envelopes with no allegation of deliberate conduct on part of prison

officials insufficient to establish a First Amendment constitutional violation). Because Plaintiff

did not allege improper motive or interference with access to the courts or counsel, the Court

found that he failed to allege a constitutional violation and that his claim was subject to

dismissal.

        Plaintiff filed an Amended Complaint (Doc. 10) in which he continues to only allege the

three instances of his legal mail being opened, but now he makes the allegation that the Warden,

John Doe Mailroom Supervisor, and Richard Roe Mailroom Supervisor directed the other

defendants to open Plaintiff’s mail. (Doc. 10, at 6, 8.)   Plaintiff then asserts that his legal mail

was regarding another pending case in which he was suing two Reno County Sheriff’s Officers

and three Hutchinson Police Department Officers, and included copies of motions that were filed

in that case.




                                                4
        Plaintiff alleges that on April 5, 2017, Defendant Hamby opened and read his legal mail

and informed Warden Schnurr of the information concerning the civil action against the five

defendants, who were Hutchinson residents and one of whom was currently employed at HCF.

Plaintiff alleges that Defendant Hamby knew the defendants in that case because they were

Hutchinson residents. (Doc. 10, at 12.) Plaintiff alleges that “Defendant Schnurr then advised

Defendant Hamby to forward the legal mail to him (Schnurr) and to intercept any additional

legal mail sent to Plaintiff Mr. McCoy from the law firm of Shook, Hardy & Bacon and to open

the parcel, read the contents, and to advise him of content contained within the documents.”

(Doc. 10, at 10.) Plaintiff alleges that the mail was forwarded to the Warden, who read the mail

and then returned it to the HCF mailroom, where Defendant Keen then opened and read the

documents. Id. Plaintiff alleges his legal mail that was received at HCF on April 10, 2017, was

read by Hamby, and then Hamby relayed the contents to Schnurr before forwarding the mail to

the mailroom, where Defendant Keen decided to read the contents before forwarding the mail to

Plaintiff. (Doc. 10, at 12.)   Regarding the last incident, Plaintiff alleges that his legal mail was

received at HCF on July 12, 2017, and Defendant Zolam read his mail and relayed the contents

to Schnurr and then forwarded the mail to Schnurr, who read the contents before forwarding the

mail to the mailroom where Defendant Turner then read the contents before forwarding it to

Plaintiff.

        The Court liberally construes a pro se complaint and applies “less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In

addition, the court accepts all well-pleaded allegations in the complaint as true. Anderson v.

Blake, 469 F.3d 910, 913 (10th Cir. 2006).       Because the Court must accept all well-pleaded

allegations in the Amended Complaint as true, the Court finds that the proper processing of



                                                 5
Plaintiff’s claims cannot be achieved without additional information from appropriate officials of

HCF. See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d

1106 (10th Cir. 1991). Accordingly, the Court orders the appropriate officials of HCF to prepare

and file a Martinez Report. Once the report has been received, the Court can properly screen

Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

                       (1)     The Clerk of Court shall serve Defendants under the e-service pilot

               program in effect with the Kansas Department of Corrections (“KDOC”).

                       (2)     Upon the electronic filing of the Waiver of Service Executed

               pursuant to the e-service program, KDOC shall have sixty (60) days to prepare

               the Martinez Report. Upon the filing of that report, the AG/Defendants shall have

               an additional sixty (60) days to answer or otherwise respond to the Complaint.

                       (3)     Officials responsible for the operation of HCF are directed to

               undertake a review of the subject matter of the Amended Complaint:

               a.      To ascertain the facts and circumstances;

               b.      To consider whether any action can and should be taken by the institution

       to resolve the subject matter of the Amended Complaint; and

               c.      To determine whether other like complaints, whether pending in this Court

       or elsewhere, are related to this Amended Complaint and should be considered together.

                       (4)     Upon completion of the review, a written report shall be compiled

               which shall be filed with the Court and served on Plaintiff. The KDOC must seek

               leave of the Court if it wishes to file certain exhibits or portions of the report

               under seal or without service on Plaintiff. Statements of all witnesses shall be in



                                                  6
               affidavit form. Copies of pertinent rules, regulations, official documents, and,

               wherever appropriate, the reports of medical or psychiatric examinations shall be

               included in the written report. Any recordings related to Plaintiff’s claims shall

               also be included.

                      (5)     Authorization is granted to the officials of HCF to interview all

               witnesses having knowledge of the facts, including Plaintiff.

                      (6)     No answer or motion addressed to the Amended Complaint shall

               be filed until the Martinez Report required herein has been prepared.

                      (7)     Discovery by Plaintiff shall not commence until Plaintiff has

               received and reviewed Defendant’s answer or response to the Amended

               Complaint and the report ordered herein. This action is exempted from the

               requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein.

Upon the filing of that report, KDOC may move for termination from this action.

       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 14th day of August, 2019.

                                             s/ Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                7
